12/29/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0289



                             No. DA 19-0289

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JAMES MICHAEL WEBB, JR.,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until January 29, 2021, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  December 29 2020